Title: To James Madison from Thomas Jefferson, 17 July 1806
From: Jefferson, Thomas
To: Madison, James




July 17.06.

	I return the Commission made out for Mr. Briscoe as Commr. of the Western road, his residence at or near Fort-Cumberland being thought to make him liable to an influence which might affect the direction of the road.  Baltimore being peculiarly interested in having that road conducted along the best rout without regard for the local interests of the neighborhood, I have thought it best to ask of Mr. Smith, when he goes to Baltimore to consult with Mr. Mcradie & Mr. Moore, the delegates of that neighborhood, who probably know some proper characters, & will be present to inform the Senate of the grounds of appointment.  Whenever Mr. Smith therefore shall name a person to the department of State, I would wish the commission to issue, without farther consulting me.



